Citation Nr: 1743729	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  17-07 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the Navy from August 1951 to July 1955 with additional service in the Navy Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A bilateral hearing loss disability was not shown within one year after discharge from service, and the competent and probative evidence does not establish that the Veteran's current bilateral hearing loss disability was incurred in or otherwise related to his period of service.


CONCLUSION OF LAW

The criteria to establish service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA) 

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  VA obtained the Veteran's service treatment records and service personnel records, and the Veteran received a VA audiological examination in December 2016.  The Board finds that the VA examination was adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

      II.	Service Connection

The Veteran asserts that his hearing loss was caused by his active duty military service.  Specifically, he indicated that he participated in combat activity and his duties included loading and firing five-inch guns.  The Board notes from the Veteran's Report of Separation and personnel records that he served as a Postal Clerk. 

Service connection may be granted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection may also be granted for chronic disabilities, such as hearing loss, if such is shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service. 38 C.F.R. § 3.303 (b). The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is considered to be a chronic disability for VA purposes.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2016).

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley at 155, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303 (d), which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303 (d) (2016).

The Board also notes that the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When the Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley, 5 Vet. App. at 159-160.

Turning to the evidence of record, the Veteran's service treatment records are silent for documentation of hearing loss.  His August 1951 entrance examination and June 1955 reenlistment examination for the Navy Reserves indicated normal bilateral hearing.  The Veteran also underwent a transfer examination in 1958, and an annual examination in 1959, each of which demonstrated normal bilateral hearing.  However, the Board notes that all of above examinations were conducted using the "whisper" test, which is insufficient to evaluate hearing loss for VA purposes.  

The Veteran first alleged post-service hearing loss in his August 2016 Notice of Disagreement, in which he stated that he became aware of slight hearing loss during college from 1955-1959. 

The Board notes the first documentation of medical evidence indicating hearing loss was in December 2016, when the Veteran received a VA examination.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss, with speech discrimination of 80 percent in the right ear, 76 percent in the left ear; and puretone decibel loss of 25, 40, 55, 55, and 70 in the right ear and 30, 35, 45, 60, and 65 in the left ear, at the 500, 1000, 2000, 3000, and 4000 Hz frequencies.  As such, bilateral hearing loss is established per VA regulations.  See 38 C.F.R. § 3.385.  The VA examiner determined that the Veteran's hearing loss was less likely than not (less than 50 percent probability) caused by or a result of an event in military service.  According the VA examiner, the Veteran's bilateral hearing loss was less likely than not related to military service because the audiometric pattern (gradually sloping loss with poor word recognition) is not a pattern usually associated with noise trauma, and the Veteran's hearing loss only became apparent approximately two years prior to the examination.  In forming her opinion, the examiner reviewed the Veterans Benefits Management System (VBMS) e-folder, and considered the Veteran's lay statements that part of his duty included loading and firing five-inch guns and participating in combat activity during the Korean War.

Based on the foregoing, the Board finds that the most probative evidence of record establishes that the Veteran's bilateral hearing loss is less likely than not related to his period of active service.  Regarding the Veteran's assertions that he experienced hearing loss during his period of active service, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335  (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the instant case, the Veteran's accounts of in-service hearing loss are simply not corroborated by the medical evidence of record.  The first report of hearing loss occurred in 2016, over six decades after separation.  Additionally, the Board considers the Veteran's lay statements that he loaded and fired five-inch guns and participated in combat activity during the Korean War.  However, the evidence of record does not demonstrate that the Veteran served in combat or received medals relating to combat activity. 

As such, the most probative evidence of record does not establish that the Veteran's currently-diagnosed bilateral hearing loss is related to his period of active duty. Instead, the most probative medical evidence of record has demonstrated that the disorder was diagnosed more than six decades following separation, and as such hearing loss is not directly or presumptively-related to the Veteran's period of active service. 

As the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


